                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


CRYSTAL L. KRAMPITZ,                            Case No. CV-18-141-GF-JTJ

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

   vs.

ANDREW SAUL, Commissioner of
the Social Security Administration,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED:

            1. The Commissioner's decision to deny benefits to Krampitz is
               AFFIRMED.

            2. This case is DISMISSED with prejudice.

         Dated this 3rd day of April, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ S. Redding
                                                S. Redding, Deputy Clerk
